DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application filed 01/24/2019 is a continuation of PCT/JP2016/071746, filed 07/25/2016. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 07/24/2015. It is noted, however, that applicant has not filed a certified copy of the 2015-146977 application as required by 37 CFR 1.55.

Status of the Claims
Claims 1-20 are pending; claims 1-9, and 15 are withdrawn; claims 10-12 and 16-20 are amended; claims 10-14 and 16-20 are examined below.

Withdrawn Objections/Rejections
The previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.

Step 2A, Prong 1
	Independent claim 10 recites a step of “determining the therapeutic effect on myelofibrosis based on the measured value of the M2BP”. The action of “determining the therapeutic effect” is categorized as an abstract idea, namely is a mental process/concept that is performed in the human mind (such as a practitioner simply thinking about the measured value of M2BP and making a determination, i.e. an evaluation, judgement or opinion). See the 2019 Guidance regarding Groupings of Abstract ideas).
	Additionally, the claims also recite steps of “comparing said measured value of the M2BP with a measured value of M2BP previously obtained from said patient” (claim 11). The step of “comparing” is also categorized as an abstract idea, as this is similarly a mental process/concept performed in the human mind. The claims, under their broadest reasonable interpretation, cover performance of a determination regarding therapeutic effect solely within the human mind, or by a human using pen and paper. Comparing information regarding a sample to a control or target data (as in this case, comparing to a value measured from a past sample) represents abstract ideas.
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Further, the claims recite “wherein the step of determining the therapeutic effect comprises determining the condition of myelofibrosis based on the measured value of M2BP” (see at claim 12). Given broadest reasonable interpretation, the claims cover a determination related to one’s myelofibrosis diagnosis and the naturally occurring analyte M2BP. As a result, the natural relationship to which the claims are directed (i.e., the relation between M2BP and myelofibrosis condition) is a law of nature. Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of an analyte in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they involve a “relation itself [which] exists in principle apart from any human action” (id. At 77), namely the relationship between the naturally occurring marker M2BP in a blood sample and myelofibrosis condition.
Step 2A, Prong 2
The claims fail to set forth any additional steps/element(s) that apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception(s). The additionally recited limitations fail to integrate the judicial exception(s) into a practical 
The independent claim, in addition to the judicial exception, recites the active steps of mixing WFA lectin and anti-M2BP antibody with peripheral blood collected from a patient with myelofibrosis, to form a complex, measuring M2BP contained in the complex. However, such steps are also insufficient to integrate the judicial exceptions into a practical application thereof. These assay steps performed on a sample collected from a subject are insufficient to integrate the judicial exception into a practical application because the purpose of these steps is merely to obtain the data. Such steps fail to go beyond insignificant extra-solution activity, i.e., mere data gathering. Also, these steps are not tied to a particular machine or apparatus.
See the updated 2019 Guidance regarding exemplary limitations that are indicative of integration into a practical application. While it is the case that the claims recite the subject has received treatment (see claim 1, “wherein said patient with myelofibrosis has received a treatment for myelofibrosis”; see also 13, wherein the treatment is a drug or non-drug therapy and also claims 14, 16 and 17), these limitations are limiting the subject population, and are not integrating the judicial exception into a practical application thereof. Such a limitations, which are further defining the subject on which the method is performed, fails to add significantly more to the judicial exception(s) because there is no evidence to suggest that the assay would be performed any differently depending on such factors. In particular the measurement of M2BP 
While claims 18 and 20 do recite administering therapeutic after the measuring step (“after the determining step, a step of administering a therapeutic agent for myelofibrosis to the patient”) this limitation is not integrating the judicial exception(s) into a practical application. The recited language fails to link the action to the results of the assay, the administering step is not particularly tied to the judicial exception. Also as noted previously, while claim 19 does recite particular treatments, as with above, the particular treatments do not apply or use the judicial exception(s) since the administration is not performed as a result of the measuring.
There are no additional steps or limitations recited which would practically apply the method depending on the results of the method, i.e., no process steps that integrate the abstract idea into the method to assure that is applied in some practical manner. There are also no additional steps, for example, that effect a transformation or reduction of a particular article into a different state or thing; or involve the use of a particular machine.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Regarding the additionally recited steps/elements, the claims recite mixing WFA lectin and anti-M2BP antibody with the peripheral blood sample that was collected, forming complex, measuring the complex to measure M2BP value. The active method steps as recited are insufficient to establish significantly more than the judicial exception(s) because they amount to routine and conventional activity in the assay art. See for example Narimatsu et al., US PG Pub No. 2012/0172247A1 (IDS entered 12/16/2019) at paras [0016], [0064]-[0068], see also paras [0180] and [0189]-[0192], the methods of Narimatsu encompass contacting sample containing glycoprotein M2BP with 
Further lectin- antibody immunoassay techniques (assay techniques comprising binding of lectin and antibody reagents to a targeted analyte) were standard assay technique at the time the claimed invention as effectively filed, this was a standard type of assay for detection/measurement of a glycoprotein target analyte. See for example Lundy et al. teach performance of antibody-lectin sandwich assay using reagents comprising a lectin and a specific deglycosylated antibody (see e.g. page 203, col. 1, end of para 2 to col. 2 para 2, and also col. 2, para 3 and page 204, col. 2, para 1). See at this citation, Lundy teach replacing one of the antibodies in conventional two antibody method allow the assay to differentiate the forms of the analyte that display a sugar complementary to the lectin used. Lundy et al. teach using either immobilized antibody to capture target and lectin to detect; or alternatively immobilized lectin to capture and antibody to detect (see e.g. page 203, end of col. 1, to col. 2, para 2, microtiter plate immobilized lectin). In addition, it is noted that Lundy et al. contemplates their antibody-lectin sandwich assay format for quantifying glycoproteins in general, teaching the specific target as an exemplary target only (title, abstract). Also M2BP is known in the art to have multi-branching and sialylated N-glycans, and WFA is known to recognize the Gal-NAc residue of N-glycans and O-glycans or the clustered LacNAc structure (see Yamasaki et al., Elevated Serum Levels of Wisteria Floribunda Agglutinin-Positive Human Mac-2 Binding Protein Predict the Development of Hepatocellular Carcinoma in Hepatitis C Patients, Hepatology, 60(5), (2014), p.1563-1570, at Page 1564, col. 1 , para 1).
In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). See MPEP 2106.05 (g), adding insignificant extra solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea, is not considered to add significantly more to the judicial exception(s).  In the present case, the extra solution limitations (the data gathering assay steps) were well known, further the technique of using lectin-antibody binding was well-understood, routine and conventional technique in the assay art at the time for detecting and measuring a glycoprotein target analyte. Further, it was well known at the time that WFA lectin binds M2BP, that WFA binds the sugar chain structure. Further the limitations are necessary to gather the data.
Also, as discussed above, the limitations further defining the subject population (a subject with and treated for myelofibrosis) also fail to add significantly more to the judicial exception(s). The limitations pertaining to the subject population fail to constitute a technical advancement or improvement in the method or the art. It is not the case that the actively performed assay steps would be performed any differently depending on the subject from which the blood is obtained (i.e., the contacting steps, contacting sample with WFA and antibody as claimed).
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narimatsu et al., US PG Pub No. 2012/0172247 in view of Corrales Izquierdo et al., US PG Pub No. 2009/0117591A1, “Primary Myelofibrosis.” SFH HematoLim, ALTE, March 2009, https://hemato.chu-limoges.fr/hematolim/LinkClick.aspx?fileticket=4ca_FYfZluQ%3D&tabid=101&portalid=0&mid=521 [Accessed 09/17/2020] (2 pages, hereinafter referenced as SFH) and Wilkins et al., Resolution of bone marrow fibrosis in a patient receiving JAK1/JAK2 Inhibitor treatment with ruxolitinib, haematologica, 98(12), (2013) p. 1872-1876.
Narimatsu et al. teach methods detecting the marker M2BP in biological samples collected from a subject (see e.g., paras [0016] and [0068], samples such as blood, also para [0093]). Narimatsu’s methods comprise mixing sample with lectin for M2BP, such as WFA, and with anti-M2BP antibody, such that WFA and the sugar chain of M2BP bind, measuring M2BP in the sample by measuring the complex formed (see paras [0016], [0064]-[0068], see also paras [0180] and [0189]-[0192]). Narimatsu teach lectin microarray as an advantageous format (see para [0069]), see at para [0068], Narimatsu teach a lectin microarray is a highly sensitive apparatus for differential glycan analysis, that analysis can be sufficiently conducted with about 100 nanograms of protein (prepared). At para [0075], Narimatsu teach when the analyte is a glycoprotein (such as AGP and M2BP), the glycan (sugar chain) portions of the analyte are 
Narimatsu et al. fails to teach obtaining a sample of peripheral blood from, and measuring the marker M2BP in, a subject who has myelofibrosis and has received a treatment for myelofibrosis. 
See Corrales Izquierdo teach MAC2BP (Mac-2 binding protein) as an art recognized marker for the in vitro detection of fibrotic alterations (see abstract and paras [0001] and [0022]). See the reference teaches fibrotic alterations or diseases constitute one of the main causes of morbidity/mortality, that progressive fibrosis can occur in organs including liver, lungs, kidneys, heart, blood vessels and skin (para [0003]). See the object of the invention of Corrales Izquierdo is evaluation of presence and severity of hepatic fibrosis, as well as fibrosis of other organs, by markers in biological samples (para [0012]). Corrales Izquierdo et al. teach liver fibrosis examination/evaluation is performed by biopsy which is invasive and painful (see para [0007]). Corrales Izquierdo teach that simple, easy, non-invasive methods for evaluating degree of hepatic fibrosis are necessary (para [0012]). Corrales Izquierdo teach biological sample (e.g., urine and blood sample) biomarkers for evaluation of severity of fibrosis (hepatic fibrosis) (paras [0012] and [0025]), further teaching methods monitoring effect of a therapeutic on a fibrotic condition (evaluating drugs as having potential antifibrosing activity), see the reference 
It is well known in the art that myelofibrosis is characterized by bone marrow fibrosis (see SFH patient information at col. 1, para 2 and col. 2, para 1). As with other fibrotic diseases such as that described above in Corrales Izquierdo, fibrosis in the bone marrow is diagnosed by way of biopsy of the bone marrow (end of page 1, col. 2). 
As above, Wilkins also teach myelofibrosis is a disease characterized by increasing progression of bone marrow fibrosis (see for example Wilkins at page 1872, col. 1, para 1). Wilkins et al. also teach Ruxolitinib, a JAK inhibitor, as a therapeutic agent approved for the treatment of myelofibrosis (abstract). See abstract Wilkins teach with prolonged treatment, subjects had marked reduction in JAK2 V617F allele burden, and fibrosis of the bone marrow resolved after approximately 3 years of treatment.
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified Narimatsu’s methods of using M2BP as a glycoprotein marker of fibrous tissue formation, in order to apply those methods for monitoring therapeutic effect of a treatment on a subject’s myelofibrosis for the following reasons. 
In particular, one of ordinary skill in the art would have been motivated to have modified the methods and to have tried using the marker M2BP in blood on subjects undergoing treatment for myelofibrosis, to detect and monitor fibrous tissue formation in the subject’s bone marrow (myelofibrosis), as they do in Narimatsu (Narimatsu for detecting and monitoring fibrous 
Further the ordinarily skilled artisan would have a reasonable expectation of success applying the method of Narimatsu, using the M2BP marker for detection/monitoring of fibrous tissue formation associated with myelofibrosis (in a manner similarly as it is known to be applied for detection/monitoring of fibrotic disease of the liver) because the marker is recognized generally to relate to fibrous formation in organs/tissue, and is known present and in detectable levels that correlate with fibrous tissue formation in samples such as blood (as a result, it would be expected the marker would be present in the blood of subject who has myelofibrosis, and since the marker is known to correlate with progressing fibrous tissue formation, would be expected usable to monitor treatment/therapy). 
Furthermore, it would have been prima facie obvious to have applied such methods to subject’s receiving treatment for myelofibrosis (such as subjects as in Wilkins), one being 
Regarding claim 11, see citations as provided above, both Narimatsu and Corrales Izquierdo teach when evaluating therapeutic effect, sampling over time (see as cited above). As such, the combination of the cited art above, addresses the claimed limitation “comparing said measured value of the M2BP with a measured value of M2BP previously obtained from said patient” (i.e., monitoring the marker in samples obtained from the same subject over time). 
Regarding claim 12, see the analyses as above, the combination of the cited art as set forth is monitoring the therapeutic effect on a subject with myelofibrosis by assessing fibrosis in the subject based on the marker (assessing fibrous tissue formation progress based on the measured value).

	Regarding claim 16, see the analyses as set forth the combination of the cited art addresses administering therapeutic before measuring.
	Regarding claims 18 and 19, see as cited above, Wilkins teach over prolonged time with the therapeutic, fibrosis resolves. Regarding screening of antifibrosing activity, see also para [0042], Corrales Izquierdo teach sampling at different points including before, during and/or after administration). As such, it would have been further obvious, upon detecting the marker and determining improvement in the fibrosis during administration of the therapeutic (after a first administration), to continue administering the therapeutic, thereby addressing “comprising after the determining step, a step of administering the therapeutic agent for myelofibrosis to the patient”. It would be obvious upon improvement, to further administer the agent having antifibrosing activity (the JAK inhibitor of Wilkins). 
	Further, regarding claim 20, see as discussed previously above, it would have been obvious to have administered therapeutic agent before the measuring step, in order to monitor the progress/activity of the therapeutic, and then further to have administered the therapeutic again after the determining step (see as encompassed by the methods of Narimatsu and Corrales Izquierdo) as an obvious matter of using a known technique to evaluate anti-fibrosing activity of a therapeutic (see the cited art teaching sampling during and after a regimen).

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive for the following reasons.

See as indicated previously above, the previous rejections of claims under 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
Regarding the previous rejection of claims under 35 U.S.C. 101 (remarks pages 9 and 10), Applicant refers to the amendments to the claims and argues the steps of measuring M2BP by contacting sample with lectin and antibody to M2BP are not steps considered to be routine and conventional in the assay art at the time. However, this argument is not persuasive in light of evidence and reasoning as set forth above in the detailed rejection. Specifically the limitations of the assay technique itself (namely the steps of contacting sample with lectin WFA and antibody to M2BP) were standard assay practice in the art at the time, in particular it was well known at the time to those of ordinary skill to detect glycoprotein target analytes using a lectin-antibody assay binding format (Lundy). Even further, it was well known prior to the claimed invention to specifically detect M2BP by way of lectin that is WFA and an antibody to M2BP (to the core of 
Regarding the rejection of claims under 35 U.S.C. 103, Applicant indicates  amendments to the independent claim reciting specific and tangible assay steps for measuring M2BP (remarks page 10). See the amended grounds of rejection as set forth in detail above in response to Applicant’s amendments to the claims. The combination of the cited art above does address the method as claimed.
For all of these reasons, Applicant’s remarks are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)